DETAILED ACTION
This action is in response to Applicant’s submission dated October 7, 2022, in which Applicant elected a species, Compound 204, for search purposes only in response to the previous restriction requirement.  Once the species was not found in the art, the full scope of the invention was searched.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The references contained in the IDS dated December 2, 2020 and October 7, 2022 are made of record.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement - Method of treating cancer or inhibiting cancer cell growth in a patient, comprising administering... a substituted benzoxazole of the formula (I), or a pharmaceutical composition thereof

	Claims 23-41 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with the claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims and nature of the invention; (b) state of the prior art; (c) level of one of ordinary skill in the art; (d) level of predictability in the art; (e) amount of direction provided by the inventor or joint inventor; (f) existence of working examples; and (g) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.

	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims and nature of the invention - the nature of the invention is performance of a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof;

(b)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 9,359,380, as cited on the IDS, illustrates the synthesis of substituted heterocycles of the Formula (I), and/or methods of use thereof {Maxwell, et al. US 9,359,380, 2016};

(c)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(d)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.


	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited on the IDS, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(d)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof;

(f)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof.  The specification lacks working examples of performing a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a substituted benzoxazole of the Formula (I), or a pharmaceutical composition thereof.
			Similarly, according to the specification, compounds of the Formula (I), and/or a pharmaceutical composition thereof, are capable of treating a variety of cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer.  There is insufficient disclosure to reasonably conclude that the method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof, as recited, would contribute to treatment of any cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer.  Furthermore, the combination of the instant specification and Maxwell, et al. in US 9,359,380, as cited on the IDS, lacks adequate credible evidence to support the assertion that a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof, as recited, would contribute to the prophylaxis of any cancers, including, but not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(g)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a compound of the Formula (I), possesses utility as a therapeutic agent, useful in a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof, wherein the cancer includes, but is not limited to, lung cancer, breast cancer, stomach cancer, colon cancer, colorectal cancer, pancreatic cancer, liver cancer, bladder cancer, prostate cancer, ovarian cancer, vaginal cancer, uterine cancer, testicular cancer, kidney cancer, brain cancer, bone cancer and/or gall bladder cancer, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of potentiating a therapeutic regimen for the treatment of cancer in a patient, comprising administering... a compound of the Formula (I), or a pharmaceutical composition thereof, is clearly justified.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 23-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 22-23 of Maxwell, et al., United States Patent No. 10,973,830.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. 10,973,830.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between rings A, B, C, X, R1 and R2 of the reference and their corresponding positions in the instant claims.  The slight difference between “method for inhibiting cancer cell growth in a patient” of the reference and instant “method of potentiating a therapeutic regimen for the treatment of cancer in a patient” have the same mode of operation, function, and effect so are not patentably distinct and as such they are obvious variants of one another.
Claims 23-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 64 of Maxwell, et al., United States Patent Application No. 2021/0236505.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent Application No. 2021/0236505.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between rings A, B, C, X, R1 and R2 of the reference and their corresponding positions in the instant claims.  The slight difference between “method of treating cancer or inhibiting cancer cell growth in a patient” of the reference and instant “method of potentiating a therapeutic regimen for the treatment of cancer in a patient” have the same mode of operation, function, and effect so are not patentably distinct and as such they are obvious variants of one another.
This obviousness-type double patenting rejection is provisional because the conflicting claims have not in fact been patented.


Allowable Subject Matter

	No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932